Exhibit 10.1

 

AMENDED AND RESTATED EMPLOYMENT AGREEMENT

 

THIS AMENDED AND RESTATED EMPLOYMENT AGREEMENT is dated as of December 1, 2008,
by and between Willis Lease Finance Corporation, a Delaware corporation
(“Employer”), and Charles F. Willis, IV (“Employee”).

 

RECITALS

 

WHEREAS, Employee is the Chairman of the Board, President and Chief Executive
Officer of Employer;

 

WHEREAS, Employee and Employer entered into an employment agreement dated
November 7, 2000 and desire to amend and restate that agreement; and

 

WHEREAS, Employee acknowledges that he has had an opportunity to consider this
Agreement and consult with independent advisors of his choosing with regard to
the terms of this Agreement, and enters this Agreement voluntarily and with a
full understanding of its terms.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the foregoing recitals and for other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, Employer and Employee hereby agree as follows:

 

1.                                       Employment. Employer hereby employs
Employee and Employee hereby accepts employment, upon the terms and conditions
hereinafter set forth, as the Chairman of the Board, President and Chief
Executive Officer of Employer.

 

2.                                       Term.

 

(a)                                  The term of Employee’s employment under
this Agreement shall be for a two (2) year period commencing on or about
December 1, 2008 and ending on June 30, 2010(as may be extended hereunder, the
“Employment Term”), unless otherwise terminated pursuant to the terms hereof.
Each full twelve month period Employee is employed by Employer shall be referred
to herein as an “Employment Year.”

 

(b)                                 After the expiration of the initial
Employment Term, Employee’s employment will automatically renew for a period of
one year, each year, on the same terms and conditions as are set forth herein,
unless either party gives the other written notice of nonrenewal at least one
year prior to the end of the last applicable Employment Year..

 

(c)                                  Upon the occurrence of a Change in Control
this Agreement shall be automatically extended for a two year period commencing
on the date of the Change in Control event and ending on the second anniversary
of the Change in Control event. “Change in Control” means the occurrence of any
of the following events; (i) any “person” (as such term is used in
Section 13(d) and 14(d) of the Securities Exchange Act of 1934, as amended),
other than Employee or an Affiliate (as defined in Section 13 below) of
Employee, is or becomes the “beneficial owner” (as defined in Rule 13d-3 under
said Act), directly or indirectly, of securities

 

--------------------------------------------------------------------------------


 

of Employer representing at least fifty percent (50%) of the total voting power
represented by Employer’s then outstanding voting securities; or (ii) the
stockholders of Employer approve a merger or consolidation of Employer with any
other corporation, other than a merger or consolidation which would result in
the voting securities of Employer outstanding immediately prior thereto
continuing to represent (either by remaining outstanding or by being converted
into voting securities of the surviving entity) at least fifty (50%) of the
total voting power represented by the voting securities of Employer or such
surviving entity outstanding immediately after such a merger or consolidation,
or the stockholders of Employer approve a plan of complete liquidation or
dissolution of Employer or an agreement for the sale or disposition by Employer
of all or substantially all of Employer’s assets, provided, however, that if
such merger, consolidation, liquidation, dissolution, sale or disposition does
not subsequently close, a Change in Control shall not be deemed to have
occurred.

 

3.                                       Duties.

 

(a)                                  Employee shall exercise day to day
supervision of all of Employer’s activities and shall perform such duties as are
customarily associated with his title, consistent with the Bylaws of Employer
and as required by the Board of Directors (the “Board”). Employee shall report
to the Board.

 

(b)                                 Employee agrees to serve Employer faithfully
and to the best of his ability; to devote his full-time and attention, with
undivided loyalty, to the business and affairs of Employer, except during
reasonable vacation periods and periods of illness and incapacity; and to
perform such other duties as the Board may assign him that are consistent with
his title. Employee shall not engage in any other business or job activity
during the Employment Term without Employer’s prior written consent.
Notwithstanding the foregoing, Employee may engage in civic and not-for-profit
activities so long as such activities do not materially interfere with
Employee’s performance of his duties hereunder.

 

4.                                       Compensation. Employer agrees to
provide as compensation to Employee the following salary, bonus, and benefits in
exchange for the services described in Section 3 of this Agreement:

 

(a)                                  Base Salary. Employer agrees to pay to
Employee during the Employment Term a base salary in the amount of Six-Hundred,
Eighty Two Thousand Five Hundred Dollars ($682,500) per Employment Year, or such
other amount as the Board shall from time to time determine, such salary to be
paid in accordance with the usual manner of payment of executive salaries by
Employer. The Board will review Employee’s base salary no less than once
annually, and shall have sole discretion to increase or decrease (subject to the
next sentence hereof) the base salary. Employee’s base salary may only be
decreased in connection with a salary reduction program approved by the Board
which affects all senior executive officers of Employer.

 

(b)                                 Bonus Compensation. In addition to
Employee’s base salary, Employee shall have a target annual bonus opportunity
during the Employer’s 2008 fiscal year and each year thereafter during the
Employment Term equal to 100% of his base salary for that year (the “Annual
Bonus”).  The actual amount of Employee’s Annual Bonus (if any) for each such
year, which may be greater or lesser than the target bonus for such year, shall
be determined by the

 

2

--------------------------------------------------------------------------------


 

Board or the Compensation Committee in its sole discretion, taking into account
the performance of the Company and Employee for that particular year and
applying considerations that are consistent with those applied for determining
annual bonuses for other executive officers of Employer.

 

5.                                       Benefits and Perquisites.

 

(a)                                  Benefits.  Employer shall provide Employee
such employment benefits as are generally available to senior executive officers
of Employer, including without limitation coverage under medical, dental,
vision, long term disability and life insurance plans, if any.  In addition to
the foregoing description of benefits, Employer will continue to pay 100% of the
cost of an individual medical insurance policy comparable to the policy
currently in effect.  In addition to the long-term disability policy provided to
Company employees, the Employer will also continue to pay 100% of the cost of
Unum Life Insurance Company of America Disability Income Policy (Policy No. LAR
399188) reflected in Exhibit B or an individual long-term disability policy
comparable to such policy.

 

(b)                                 Vacation and Sick Pay. Employee shall be
eligible for vacation and sick leave in accordance with the policies of Employer
in effect from time to time during the Employment Term. Employee shall be
entitled to a period of annual vacation time equal to four (4) weeks during each
Employment Year, to accrue pro rata during the course of the Employment Year.
Subject to Employer’s vacation accrual policies, all accrued and unused vacation
pay shall be paid to Employee in a lump sum payment on the date of Employee’s
termination of employment with Employer.

 

(c)                                  Perquisites. During the Employment Term,
Employer shall also provide the following perquisites to Employee:

 

(i)                                     Use of an Employer provided car
comparable to that presently used by the Employee;

 

(ii)                                  Payment of dues for Employee’s membership
in the following clubs: San Francisco Yacht Club, the Olympic Club, and Villa
Taverna; and

 

(iii)                               Financial, tax, and estate planning services
with a value of a maximum of $30,000 per year.

 

(iv)                              Reimbursement of reasonable expenses incurred
in performing his duties under this Agreement (including, but not limited to,
expenses for entertainment, long-distance telephone calls, lodging, meals and
travel including first class air fare.)

 

(d)                                 Retirement. Upon Retirement (as defined
below), Employee shall have the right to purchase the Employer provided car
referred to in Section 5(c)(i) above at net book value or, if such car is
leased, to assume the lease with the consent of the Lessor. In addition, upon
Retirement, the Employer will continue to (1) pay the club dues listed in
Section 5(c)(ii) above, (2) provide the financial, tax and estate planning
services listed in Section 5(c)(iii) above payable against appropriate evidence
of payment by Employee, and (3) provide coverage under medical, long-term
disability and life insurance plans described in Section 5(a) above (or, to the
extent

 

3

--------------------------------------------------------------------------------


 

Employer is unable to maintain such coverage under one or more such plans,
reimburse Employee’s out-of-pocket costs in obtaining similar coverage within 30
days after Employee furnishes invoices or other documentation reasonably
requested by Employer to substantiate such expenses were incurred, but no
reimbursements shall be made later than the end of the calendar year such
expenses were incurred by Employee) in each case for a period of one year after
the date of Employee’s Retirement.  For purposes of this Agreement, “Retirement”
means Employee’s voluntary termination on a date after which Employee has
reached the age of 55 and has provided Employer with at least 10 years of
service.

 

6.                                       Stock Options and Restricted Stock.

 

(a)                                  Employee shall be eligible for awards under
Employer’s 2007 Incentive Stock Plan (the “Plan”) on the same terms as are
generally available to senior executive officers of Employer and on terms which
are in accordance with comparative market practices. The parties agree that any
grant of stock options or restricted stock under the Plan or any similar plan is
subject to the discretion of the Board (or the Compensation Committee) based
upon the duties of Employee’s position, the extent to which Employee’s
individual performance objectives and Employer’s profitability objectives and
other financial and non-financial objectives were achieved during the applicable
period and comparative market practices.

 

(b)                                 All future stock options or restricted stock
granted to Employee shall immediately vest and become exercisable, if
applicable, in the event of a Change in Control.

 

7.                                       Registration Rights. With respect to
any and all shares of common stock of the Employer currently beneficially owned
or hereafter acquired by the Employee, the Employer shall grant to the Employee
registration rights on the terms described in Exhibit A.

 

8.                                       Termination/Nonrenewal by Employer. The
employment of Employee may be terminated by Employer or Employer may decide not
to renew this Agreement for any reason or no reason, with or without cause or
justification, subject to the following:

 

(a)                                  Termination for Cause. If Employee’s
employment is terminated by Employer for Cause (as defined below), Employer’s
total liability to Employee or his heirs shall be limited to payment of any due
but unpaid base salary and Annual Bonus and accrued vacation, and Employee shall
not be entitled to any further compensation or benefits provided under this
Agreement, including, without limitation, any severance payments. “Cause” means
(A) the Employee’s conviction of, plea of nolo contendere to, or written
admission of the commission of, a felony or crime involving fraud,
misrepresentation or dishonesty, (B) any act by Employee involving fraud,
misrepresentation, dishonesty or willful misconduct in the performance of his
duties as an employee or officer of the Company or its affiliates; or
(C) Employee’s continuing or repeated failure or refusal to perform his material
obligations hereunder causing demonstrably material harm to the business of
Employer, after Employee shall have received written notice from the Board
stating the nature of such failure or refusal and, if such failure or refusal is
curable, then after Employee has been afforded at least 30 days in which to cure
such failure or refusal.

 

4

--------------------------------------------------------------------------------


 

(b)                                 Termination Without Cause. If Employee’s
employment is terminated by Employer without Cause, then in addition to the
amounts set forth in Section 8(a) above, Employer shall either provide to
Employee at least 1 year’s notice of such termination or non-renewal, or in the
absence of such notice, subject to Section 10(c) below, provide a lump-sum
payment in an amount equal to one year of Employee’s base salary minus the
number of months notice provided to the Employee. In addition, Employee will be
paid the severance which is described in Section 10 below.

 

9.                                       Termination Nonrenewal by Employee. The
employment of Employee may be terminated by, with or without cause or
justification, subject to the following:

 

(a)                                  Voluntary Resignation. If Employee’s
employment terminates by reason of Employee’s voluntary resignation (and is not
a resignation for Good Reason, Employer’s total liability to Employee shall be
limited to payment of any due but unpaid base salary and Annual Bonus and
accrued vacation, and Employee shall not be entitled to any further compensation
or benefits provided under this Agreement, including, without limitation, any
severance payments.

 

(b)                                 Resignation for Good Reason. If Employee’s
employment terminates by reason of Employee’s voluntary resignation for Good
Reason, then in addition to the amounts set forth in Section 8(a) above, subject
to the Employee signing and not revoking the Release, Employee will be paid the
severance which is described in Section 10 below. “Good Reason” means the
occurrence of any one or more of the following events, but only if Employee
notifies the Board or Compensation Committee in writing of the occurrence of the
event alleged to constitute Good Reason no later than 30 days after the first
occurrence of the event; the Company does not cure such event with 30 days after
its receipt of Employee’s notice and Executive terminates his employment no
later than 60 days after the expiration of the cure period:  (i) a material
reduction in Employees base salary, other than such reduction that  is in
proportion to any salary reduction program approved by the Board and that
affects all executive officers of Employer, (ii) a material diminution in 
Employee’s positions, title, duties and status or changing Employee’s reporting
obligations so that he no longer reports to the Board, (ii) requiring Employee
to work at a location more than 50 miles from the Employer’s current company
headquarters, or (iv) any willful and material breach by Employer of its
obligations pursuant under this Agreement.

 

10.                                Severance Payment.

 

(a)                                  Amount. In the event severance is payable
hereunder, such severance shall be in an amount equal to the aggregate of:

 

(i)                                     three times Employee’s base salary at
the time of termination, plus

 

(ii)                                  three times the average of the Annual
Bonuses paid to Employee during the three years prior to the year of
termination;

 

(iii)                               prorated Annual Bonus due for the year of
termination, to the extent the performance goals under the Plan are achieved;

 

5

--------------------------------------------------------------------------------


 

(iv)                              immediate vesting of all outstanding stock
options and/or restricted stock;

 

(v)                                 continued coverage under all benefit plans
as provided on the date hereof (e.g., medical, dental, disability and life
insurance) for a period of three years following the termination date (or, to
the extent Employer is unable to maintain such coverage under one or more such
plans, reimburse Employee’s actual expenses incurred in obtaining comparable
coverage within 30 days after Employee furnishes invoices or other documentation
reasonably requested by Employer to substantiate such expenses were incurred,
but no reimbursements shall be made later than the end of the calendar year such
expenses were incurred by Employee), plus

 

(vi)                              For a period of three years following
Employee’s termination Employer shall pay Employee’s dues for membership in the
clubs listed in Section 5(c)(ii) above;

 

(vii)                         For a period of three years following Employee’s
termination Employer shall pay for the financial, tax and estate planning
services listed in Section 5(c)(iii) above; and

 

(viii)                      Employee shall also have the right to purchase the 
Employer provided car referred to in Section 5(c)(i) above at net book value or
to assume the lease with the consent of Lessor, if such car is leased.

 

(b)                                 Payment. Subject to Section 10(c) below, the
severance amounts set forth in Sections 10(a)(i) and 10(a)(ii) above shall be
paid in a lump sum payment to Employee as soon as practicable, but in no event
shall such payments be paid later than March 15th of the year following the year
in which the Employee’s termination of employment occurs.  Any amount payable
with respect to Section 10(a)(iii) above will be paid at the time of payments to
Participants under the applicable Plan.  Amounts payable with respect to
Sections 10(a)(v), (vi) and (vii) will be paid annually against appropriate
evidence of payment by Employee.

 

(c)                                  Section 409A Compliance.  Notwithstanding
anything in this Agreement to the contrary, if any payment or benefit to
Employee under this Agreement on account of the Employee’s termination of
employment constitutes a deferral of compensation subject to 409A of the
Internal Revenue Code of 1986, as amended (the “Code”), such payment or benefit
shall commence when Employee has incurred a “Separation from Service” as defined
under Treasury Regulation § 1.409A-1(h)(1) without regard to the optional
alternative definitions thereunder.  If at the time of Employee’s Separation
from Service, Employee is a “specified employee” within the meaning of Code
Section 409A(a)(2)(B)(i), Employer shall delay commencement of any such payment
or benefit until six months after Employee’s Separation from Service (the “409A
Suspension Period”).  Within fourteen calendar days after the end of the 409A
Suspension Period, Employer shall pay to the Employee any payments and benefits
that Employer would otherwise have been required to provide Employee under this
Agreement but for the imposition of the 409A Suspension Period.  Thereafter,
Employee shall receive any remaining payments and benefits due under this
Agreement in accordance with the terms of this Agreement (as if there had not
been any suspension period beforehand).

 

6

--------------------------------------------------------------------------------


 

(d)                                 Limitation on Payments. If any payment or
benefit Employee would receive from Employer or otherwise (“Payment”) would
(i) constitute a “parachute payment” within the meaning of Code Section 280G,
and (ii) but for this sentence, be subject to the excise tax imposed by
Section 4999 of the Code (the “Excise Tax”), then such Payment shall be reduced
to the Reduced Amount. The “Reduced Amount” shall be either (x) the largest
portion of the Payment that would result in no portion of the Payment being
subject to the Excise Tax or (y) the largest portion, up to and including the
total, of the Payment, whichever amount, after taking into account all
applicable federal. state and local employment taxes, income taxes, and the
Excise Tax (all computed at the highest applicable marginal rate), results in
Employee’s receipt, on an after-tax basis, of the greater amount of the Payment
notwithstanding that all or some portion of the Payment may be subject to the
Excise Tax. If a reduction in payments or benefits constituting “parachute
payments” is necessary so that the Payment equals the Reduced Amount, reduction
shall occur in the following order unless Employee elects in writing a different
order (provided, however, that such election shall be subject to Employer
approval if made on or after the date on which the event that triggers the
Payment occurs); reduction of cash payments; cancellation of accelerated vesting
of stock awards; reduction of employee benefits; and reduction of any amounts
that would constitute a deferral of compensation subject to Code Section 409A.
In the event that acceleration of vesting of stock award compensation is to be
reduced, such acceleration of vesting shall be cancelled in the reverse order of
the date of grant of Employee’s stock awards unless Employee elects in writing a
different order for cancellation.

 

The accounting firm engaged by Employer for general audit purposes as of the day
prior to the effective date of the event that triggers the Payment shall perform
the foregoing calculations. If the accounting firm so engaged by Employer is
serving as accountant or auditor for the individual, entity or group effecting
the “change in ownership” as described in Section 280G(b)(2)(A)(i) of the Code.
Employer shall appoint a nationally recognized accounting firm to make the
determinations required hereunder. Employer shall bear all expenses with respect
to the determinations by such accounting firm required to be made hereunder.

 

The accounting firm engaged to make the determinations hereunder shall provide
its calculations, together with detailed supporting documentation, to Employer
and Employee within fifteen (15) calendar days after the date on which
Employee’s right to a Payment is triggered (if requested at that time by
Employer or Employee) or such other time as requested by Employer or Employee.
If the accounting firm determines that no Excise Tax is payable with respect to
a Payment, either before or after the application of the Reduced Amount, it
shall furnish Employer and Employee with an opinion reasonably acceptable to
Employee that no Excise Tax will be imposed with respect to such Payment. Any
good faith determinations of the accounting firm made hereunder shall be final,
binding and conclusive upon Employer and Employee.

 

11.                                Death/Disability.

 

(a)                                  In the event (during the Employment Term)
of Employee’s death, (i) this Agreement shall terminate, (ii) Employer shall pay
to Employee’s estate or his heirs any due but unpaid base salary and Annual
Bonus, accrued but unused vacation pay and  pro rated Annual Bonus for the
period of active employment during the year in which death occurs, and
(iii) Employee’s estate or his heirs shall not be entitled to any severance
payments hereunder. In addition, all stock options and restricted stock granted
to Employee shall immediately vest and become exercisable, if applicable, upon
Employee’s death. Employee’s estate shall have the right

 

7

--------------------------------------------------------------------------------


 

to exercise such options for the shorter of (i) two (2) years from the date of
death, and (ii) the term of the option.

 

(b)                                 In the event (during the Employment Term) of
Employee’s long term disability (as defined in Employee’s Group Disability Plan)
and the passing of the Elimination Period (as defined in Employee’s Group
Disability Plan), (i) this Agreement shall terminate, (ii) Employer shall pay to
Employee any unpaid base salary and prorated Annual Bonus  for the period of
active employment during the year in which such event occurs, and (iii) Employee
shall not be entitled to any severance payments hereunder. In addition, all
stock options and restricted stock granted to Employee shall immediately vest.
Employee shall have the right to exercise such options for the shorter of
(i) two (2) years from the date of disability, and (ii) the term of the option.
In addition, Employee shall have the right to purchase the company car referred
to in Section 5(c)(i) at net book value or assume the lease with the Lessor’s
consent, if leased. The Employer will pay the membership dues listed in
Section 5(c)(ii) if Employee’s membership continues, provide the financial, tax
and estate planning service listed in Section 5(c)(iii) in each case, against
evidence of payment by Employee, and provide coverage under medical, long-term
disability and like insurance plans described in Section 5(a) above, in each
case for a period of three (3) years from the date of disability (or, to the
extent Employer is unable to maintain such coverage under one or more such
plans, reimburse Employee’s actual expenses incurred in obtaining comparable
coverage within 30 days after Employee furnishes invoices or other documentation
reasonably requested by Employer to substantiate such expenses were incurred,
but no reimbursements shall be made later than the end of the calendar year such
expenses were incurred by Employee).

 

12.                                Maintenance of Confidentiality and Duty of
Loyalty.

 

(a)                                  General. Employee acknowledges that,
pursuant to his employment with Employer, he will necessarily have access to
trade secrets and information that is confidential and proprietary to Employer
in connection with the performance of his duties. In consideration for the
disclosure to Employee of, and the grant to Employee of access to such valuable
and confidential information and in consideration of his employment. Employee
shall comply in all respects with the provisions of this Section 11.

 

(b)                                 Nondisclosure. During the Employment Term
and for a period of three (3) years thereafter, Confidential and Proprietary
Information of Employer of which Employee gains knowledge during the Employment
Term shall be used by Employee only for the benefit of Employer, including in
connection with Employee’s performance of his employment duties, and Employee
shall not, and shall not allow any other person that gains access to such
information in any manner to, without the prior written consent of Employer,
disclose, communicate, divulge or otherwise make available, or use, any such
information, other than for the immediate benefit of Employer. For purposes of
this Agreement, the term “Confidential and Proprietary Information” means
information not generally known to the public and that is proprietary to
Employer and relates to Employer’s existing or reasonably foreseeable business
or operations, including but not limited to trade secrets, business plans,
advertising or public relations strategies, financial information, budgets,
personnel information, customer information and lists, and information
pertaining to research, development, manufacturing, engineering, processing,
product designs (whether or not patented or patentable), purchasing and
licensing, and which

 

8

--------------------------------------------------------------------------------


 

may be embodied in reports or other writings or in blue prints or in other
tangible forms such as equipment and models. Employee will refrain from any acts
or omissions that would jeopardize the confidentiality or reduce the value of
any Employer Confidential and Proprietary Information.

 

(c)                                  Covenant of Loyalty. During the Employment
Term, Employee shall not, on his own account or as an employee, agent, promoter,
consultant, partner, officer, director, or as a more than 1% shareholder of any
other person, firm, entity, partnership or corporation, own, operate, lease,
franchise, conduct, engage in, be connected with, have any interest in, or
assist any person or entity engaged in any business in the continental United
States that is in any way competitive with or similar to the business that is
conducted by Employer or is in the same general field or industry as Employer.
Without limiting the generality of the foregoing, Employee does hereby covenant
that he will not, during the Employment Term:

 

(i)                                     solicit, accept or receive any
compensation from any customer of Employer or any business competitive to that
of Employer;

 

(ii)                                  contact, solicit or call upon any customer
or supplier of Employer on behalf of any person or entity other than Employer
for the purpose of selling, providing or performing any services of the type
normally provided or performed by Employer;

 

(iii)                               induce or attempt to induce any person or
entity to curtail or cancel any business or contracts which such person or
entity has with Employer; or

 

(iv)                              induce or attempt to induce any person or
entity to terminate, cancel or breach any contract which such person or entity
has with Employer, or receive or accept any benefits from such termination,
cancellation or breach.

 

(d)                                 No Solicitation. During the Employment Term
and for a period of three years thereafter, Employee agrees not to directly or
indirectly solicit, induce or attempt to solicit or induce any employee of
Employer to terminate his or her employment with Employer in order to become
employed by any other person or entity.

 

(e)                                  Injunctive Relief. Employee expressly
agrees that the covenants set forth in this Section 11 are reasonable and
necessary to protect Employer and its legitimate business interests, and to
prevent the unauthorized dissemination of Confidential and Proprietary
Information to competitors of Employer. Employee also agrees that Employer will
be irreparably harmed and that damages alone cannot adequately compensate
Employer if there is a violation of this Section 11 by Employee, and that
injunctive relief against Employee is essential for the protection of Employer.
Therefore, in the event of any such breach, it is agreed that, in addition to
any other remedies available. Employer shall be entitled as a matter of right to
injunctive relief in any court of competent jurisdiction, plus attorneys’ fees
actually incurred in seeking such relief. Furthermore, Employee agrees that
Employer shall not be required to post a bond or other collateral security with
the coup if Employer seeks injunctive relief. To the extent any provision of
this Section 11 is deemed unenforceable by virtue of its scope or limitation,
Employee and Employer agree that the scope and limitation provisions shall
nevertheless be enforceable to the

 

9

--------------------------------------------------------------------------------


 

fullest extent permissible under the laws and public policies applied in such
jurisdiction where enforcement is sought.

 

13.                                Name Change. So long as (a) Employee is the
Chief Executive Officer of Employer, and (b) Employee or his Affiliates own 10%
or more of the outstanding common stock of Employer, Employer will not change
its name without the prior written consent of Employee. This Section 12 shall be
automatically rendered void in the event of a Change in Control. “Affiliate”
means a person that directly or indirectly, through one or more intermediaries’
controls, is controlled by or is under common control with the first mentioned
person.

 

14.                                Notices. Any notice that either party may
wish or be required to give to the other party pursuant to this Agreement shall
be in writing and shall be either personally served or deposited in the United
States mail, registered or certified, and with proper postage prepaid. Mailed
notices to Employee shall be addressed to Employee at the home address from
which Employee most recently communicated to Employer in writing. In the case of
Employer, mailed notices shall be addressed to its corporate headquarters, and
all notices shall be directed to the attention of corporate counsel. Notice
given by personal service shall be deemed effective upon service. Notice given
by registered or certified mail shall be deemed effective three (3) days after
deposit in the mail.

 

15.                                Binding Effect. This Agreement shall be
binding upon and inure to the benefit of the parties hereto, their respective
legal representatives, and their successors and assigns. As used in this
Agreement, the term “successor” shall include any person, firm, corporation or
other business entity which at any time, whether by merger, purchase,
consolidation, or otherwise, acquired all or substantially all of the assets or
business of Employer. This Agreement shall be deemed to be willfully breached by
Employer if any such successor does not absolutely and unconditionally assume
all of Employer’s obligations under this Agreement and agree expressly to
perform the obligations in the same manner and to the same extent as Employer
would be required to perform such obligations in the absence of the succession.
Employee may not assign any of his duties hereunder and he may not assign any of
his rights hereunder without the written consent of Employer, which shall not be
unreasonably withheld.

 

16.                                Entire Agreement. This Agreement contains the
entire agreement of the parties and supersedes and replaces all prior agreements
and understandings between the parties relating to the subject matter hereof.

 

17.                                Governing Law. This Agreement shall be
governed by and construed in accordance with the laws of the State of
California.

 

18.                                Arbitration. Any controversy or claim arising
out of or relating to this Agreement, Employee’s employment with Employer or any
other relationship between the parties shall be finally settled by binding
arbitration in the City and County of San Francisco, California, in accordance
with the Commercial Arbitration Rules of the American Arbitration Association
then in effect. The controversy or claim shall be submitted to three
arbitrators, one of whom shall be chosen by Employer, one of whom shall be
chosen by Employee. and the third of whom shall be chosen by the two arbitrators
so selected. The party desiring arbitration shall give written notice

 

10

--------------------------------------------------------------------------------


 

to the other party of its desire to arbitrate the particular matter in question,
naming the arbitrator selected by it. If the other party shall fail within a
period of 15 days after such notice shall have been given to reply in writing
naming the arbitrator selected by it, then the party not in default may apply to
the American Arbitration Association for the appointment of the second
arbitrator. If the two arbitrators chosen as above shall fail within 15 days
after their selection to agree upon a third arbitrator, then either party may
apply to the American Arbitration Association for the appointment of an
arbitrator to fill the place so remaining vacant. The parties will have the
right, subject to the discretion of the arbitrators, to conduct discovery
necessary to establish their claims and defenses.  The decision of any two of
the arbitrators shall give reasons for the decision and be final and binding
upon the parties hereto and shall be delivered in writing signed in triplicate
by the concurring arbitrators to each of the parties hereto. Employer shall pay
the fees of the arbitrators so selected. The other expenses incurred in
connection with the arbitration shall be paid in accordance with Section 19
below. Judgment on the award rendered by the arbitrators may be entered in any
court having jurisdiction.

 

19.                                Legal Fees And Expenses.

 

(a)                                  The Employer shall pay the reasonable legal
fees incurred by the Employee in connection with the negotiation of this
Agreement. Employer shall pay such reimbursements within 30 days after Employee
furnishes invoices or other documentation reasonably requested by Employer to
substantiate such expenses were incurred, but no reimbursements shall be made
later than the end of the calendar year such expenses were incurred by
Employee.  In the event an action is brought to enforce any provision of this
Agreement, Employee’s legal fees and expenses shall be paid by Employer as
incurred by Employee, unless Employee brings a claim which is determined by the
arbitrator to be frivolous, in which case, Employee shall repay to Employer all
amounts advanced by Employer to Employee in connection with such claim within
thirty days of such determination.

 

20.                                Severability. Whenever possible, each
provision of this Agreement shall be interpreted in such a manner as to be
effective and valid under applicable law, but if any provision of this Agreement
is held to be invalid, illegal or unenforceable in any respect under any
applicable law or rule in any jurisdiction, such invalidity, illegality or
unenforceability shall not affect any other provision or any other jurisdiction,
but this Agreement shall be reformed, construed and enforced in such
jurisdiction as if such invalid, illegal or unenforceable provisions had never
been contained herein.

 

21.                                Amendments and Waivers. This Agreement may be
modified only by a written instrument duly executed by each party hereto. No
breach of any covenant, agreement, warranty or representation shall be deemed
waived unless expressly waived in writing by the party who might assert such
breach. No waiver of any right hereunder shall operate as a waiver of any other
right or of the same or a similar right on another occasion.

 

22.                                Counterparts. This Agreement may be executed
by the parties in separate counterparts, each of which when so executed and
delivered shall be an original, but all such counterparts shall together
constitute but one and the same instrument.

 

11

--------------------------------------------------------------------------------


 

23.                                Section Headings. The headings of each
Section, subsection or other subdivision of this Agreement are for reference
only and shall not limit or control the meaning thereof.

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

 

 

 

“Employer”

 

 

WILLIS LEASE FINANCE CORPORATION

 

 

By:

/s/ Gerard Laviec

 

 

 

Name:

Gerard Laviec

 

 

 

 

 

Title:

Chair, Compensation Committee

 

 

 

 

 

“Employee”

 

 

 

/s/ Charles F. Willis IV

 

Charles F. Willis IV

 

12

--------------------------------------------------------------------------------


 

EXHIBIT A

Registration Rights

 

(a)                                  Definitions.

 

(i)                                     Registration.    The terms “register”,
“registered”, and “registration” refer to a registration effected by preparing
and filing a registration statement in compliance with the Securities Act of
1933, as amended (the “Act”) and the declaration or ordering of effectiveness of
such registration statement.

 

(ii)                                  Registrable Securities.    The term
“Registrable Securities” means:   (1) shares of Willis Lease Finance Corporation
(the “Company”) common stock par value $0.01 owned by the Employee or any
affiliate of Employee, (2) any shares of common stock of the Company issued as a
dividend or other distribution with respect to, or in exchange for or in
replacement of, any shares of stock described in clause (1) of this subsection
(ii) and (3) any other common stock of the Company hereafter acquired by
Employee or any affiliate of Employee, and will be appropriately adjusted for
any stock dividends, splits, reverse splits, combinations, recapitalizations and
the like occurring after July 1, 2008.

 

(iii)                               Holder.    For purposes of this Exhibit, the
term “Holder” means Charles F. Willis (“Employee”), so long as Employee is the
owner of record of Registrable Securities.

 

(b)                                  Demand Registration.

 

(i)                                     Request by Holder.    If the Company
receives a written request from the Holder that the Company file a registration
statement under the Act covering the registration of Registrable Securities
pursuant to this Section (b), then the Company will use reasonable commercial
efforts to effect, within ninety (90) days of such request, the registration
under the Act of all Registrable Securities that Holder requests to be
registered, subject only to the limitations of this Exhibit.

 

(ii)                                  Underwriting.    Registrable Securities
covered by this demand registration will be distributed only by means of a firm
commitment offering underwritten by a managing underwriter or underwriters
selected by Holder and reasonably acceptable to the Company, provided that the
managing underwriter or underwriters must agree that no shares of Registrable
Securities will be sold to any purchaser in the underwriting if after such
purchase, such purchaser will own five percent (5%) or more of the issued and
outstanding common stock of the Company.  The right of Holder to include its
Registrable Securities in such registration will be conditioned upon Holder’s
participation in such underwriting and the inclusion of Holder’s Registrable
Securities in the underwriting to the extent provided herein.  Holder will enter
into an underwriting agreement in customary form with the managing underwriter
or underwriters (including a market stand-off agreement of up to 180 days if
required by such underwriters).

 

A-1

--------------------------------------------------------------------------------


 

(iii)                               Maximum Number of Demand Registrations.   
The Company will be obligated to effect no more than two (2) such registrations
pursuant to this Section (b), provided that the Company will be relieved of its
obligations to effect any registration if at any time Holder will own less than
five percent (5%) of the issued and outstanding capital stock of the Company.  A
registration request as provided in this Section (b) will not count as one of
the demands to which Holder is entitled hereunder unless the registration
statement remains continuously effective until the earlier of (i) the completion
of any offering and disposition of all Registrable Securities included in the
registration statement and (ii) the expiration of ninety (90) days from the date
on which the registration statement first became effective under the Act.

 

(iv)                              Deferral.    Notwithstanding the foregoing, if
the Company furnishes the Holder a certificate signed by an authorized officer
of the Company stating that in good faith judgment of the board of directors, it
would be materially detrimental to the Company and its stockholders for such
registration statement to be filed (other than any detriment caused by the sale
of Company common stock pursuant to such registration statement), then the
Company will have the right to defer such filing for a period of not more than
sixty (60) days after the receipt of the request of the Holder.

 

(v)                                 Expenses.    All fees, costs and expenses
incurred in connection with any registration pursuant to this Exhibit (other
than Section (c)), including all federal and “Blue Sky” registration, filing and
qualification fees and expenses, printer’s fees and expenses, accounting fees
(including in connection with the delivery of any “comfort letter”), fees and
disbursements of counsel for the Company (including and in connection with the
delivery of any required legal opinion), and all fees, costs and expenses
incurred in connection with the performance of the Company’s obligations
contained in this Exhibit (other than Section (c)) will be borne by the Holder
and the Holder agrees to pay and reimburse any such fees, costs and expenses
incurred by the Company within three days of the presentation of an invoice
therefor.

 

(vi)                              Qualification.    The Company will not be
required to effect a registration in any particular jurisdiction in which the
Company would be required to qualify to do business where it is not then so
qualified or to execute a general consent to service of process in effecting
such registration, qualification or compliance in any jurisdiction where it is
not then so subject to service of process.

 

(c)                                  Piggyback Registration.

 

(i)                                     Piggyback Right.  If, at any time, the
Company proposes or is required to register any of its common stock under the
Act (other than pursuant to registrations on such form or similar form(s) solely
for registration of securities in connection with an employee benefit plan or
dividend reinvestment plan) on a registration statement on Form S-1 or Form S-3
or an equivalent general registration form then in effect, the Company shall
give prompt written notice of its intention to do so to Holder.  Upon the
written request of Holder, made within fifteen (15) days following the

 

A-2

--------------------------------------------------------------------------------


 

receipt of any such written notice (which request shall specify the maximum
number of Registrable Securities intended to be disposed of by Holder and the
intended method of distribution thereof), the Company, subject to
Section (c)(iv), shall use commercially reasonable efforts to cause all such
Registrable Securities to be included in the registration statement with the
securities that the Company at the time proposes to register to permit the sale
or other disposition by the Holder in accordance with the intended method of
distribution thereof of the Registrable Securities to be so registered.  No
registration of Registrable Securities effected under this Section (c) shall
relieve the Company of its obligations to effect Demand Registrations under
Section (b).

 

(ii)                                  Right to Terminate or Delay Registration. 
If, at any time after giving written notice of its intention to register any
Company common stock and prior to the effective date of the registration
statement filed in connection with such registration, the Company shall
determine for any reason not to register or to delay registration of such equity
securities, the Company will give written notice of such determination to Holder
and (i) in the case of a determination not to register, shall be relieved of its
obligation to register any Registrable Securities in connection with such
abandoned registration, without prejudice, however, to the rights of Holder
under Section (b) and (ii) in the case of a determination to delay such
registration of its equity securities, shall be permitted to delay the
registration of such Registrable Securities for the same period as the delay in
registering such other equity securities.

 

(iii)                               Withdrawal.  Holder shall have the right to
withdraw its request for inclusion of its Registrable Securities in any
registration statement pursuant to this Section (c) by giving written notice to
the Company of its request to withdraw.  Such request must be made in writing
prior to the earlier of the execution of the underwriting agreement or the
execution of the custody agreement with respect to such registration.  Such
withdrawal shall be irrevocable and, after making such withdrawal, Holder shall
no longer have any right to include Registrable Securities in the registration
as to which such withdrawal was made.

 

(iv)                              Priority.  If any registration pursuant to
Section (c) involves an underwritten offering that was proposed by the Company
and the lead managing underwriter of such offering shall advise the Company
that, in its view, the number of securities requested to be included in such
registration exceeds the number (the “Section (c) Sale Number”) that can be sold
in an orderly manner in such registration within a price range acceptable to the
Company, the Company shall include in such registration:

 

(A)                              first, all common stock that the Company
proposes to register for its own account; and

 

(B)                                second, to the extent that the number of
securities to be included pursuant to clause (A) of this Section (c)(iv) is less
than the Section (c) Sale Number, the remaining shares to be included in such
registration shall be allocated to Holder.

 

A-3

--------------------------------------------------------------------------------


 

(d)                                  Obligations of the Company.     Whenever
required to effect the registration of Registrable Securities under this
Agreement the Company will, as expeditiously as reasonably possible:

 

(i)            Registration Statement.    Prepare and file with the SEC within
thirty (30) days a request by Holder under Section (b) a registration statement
on the appropriate form for the registration of such Registrable Securities
which shall be selected by the Company and shall be reasonably acceptable to
Holder and use reasonable commercial efforts to cause such registration
statement to become effective within ninety (90) days of a request by Holder
under Section (b) and to remain continuously effective until the earlier of
(i) the completion of any offering and disposition of Registrable Securities
included in the registration statement and (ii) the expiration of ninety (90)
days from the date on which the registration statement became effective under
the Act; provided, however, that before filing a registration statement or
prospectus or any amendment, supplement to either of them or any Issuer Free
Writing Prospectus (as defined in Rule 433 of the Act) related thereto, the
Company will (A) provide counsel to Holder with an adequate and appropriate
opportunity to participate in the preparation of the registration statement and
each prospectus included in the registration statement (and each amendment or
supplement to it) and each Issuer Free Writing Prospectus related thereto to be
filed with the SEC, which documents will be subject to the review of counsel to
Holder and (B) notify counsel to Holder and Holder of any stop order issued or
threatened by the SEC and to take all commercially reasonable action to prevent
the entry of the stop order or to remove it if entered.  With respect to any
registration under Section (b), the Company will not permit any securities other
than the Registrable Securities to be included in the registration statement if
such inclusion would cause any of the Registrable Securities to be excluded from
registration by the managing underwriter or underwriters.

 

(ii)           Amendments and Supplements.    Prepare and file with the SEC such
amendments and supplements to such registration statement, the prospectus used
in connection with such registration statement, and any Issuer Free Writing
Prospectus related thereto as may be necessary to comply with the provisions of
the Act with respect to the disposition of all securities covered by such
registration statement.

 

(iii)          Prospectuses.    As soon as reasonably commercially practical,
furnish to the Holder such number of copies of a prospectus, including a
preliminary prospectus, in conformity with the requirements of the Act, any
Issuer Free Writing Prospectus related thereto and other such documents as they
may reasonably request in order to facilitate the disposition of the Registrable
Securities owned by them that are included in such registration.

 

(iv)          Blue Sky.    Use its best efforts to register and qualify the
securities covered by such registration statement under such other securities or
“Blue Sky” laws of such jurisdictions as will be reasonably requested by the
Holder, provided that the Company will not be required in connection therewith
or as a condition thereto to qualify to do business in any jurisdiction where it
is not then so qualified or to file general

 

A-4

--------------------------------------------------------------------------------


 

consent to service of process in any such states or jurisdictions where it is
not then so subject to service of process.

 

(v)           Other Approvals.    Use its commercially reasonable efforts to
obtain all other approvals, consents, exemptions or authorizations from those
governmental agencies or authorities at Holder’s sole cost and expense as may be
necessary to enable Holder to effect the disposition of any Registrable
Securities.

 

(vi)          Underwriting.    Enter into and perform its obligations under an
underwriting agreement in usual and customary form, with the managing
underwriter(s) of such offering.  Holder will also enter into and perform its
obligations under such an agreement.

 

(vii)         Notification.    Notify Holder at any time when a prospectus
relating to Registrable Securities or any Issuer Free Writing Prospectus related
thereto is required to be delivered under the Act of the happening of any event
as a result of which the prospectus included in such registration statement, as
then in effect, includes an untrue statement of a material fact or omits to
state a material fact required to be stated therein or necessary to make the
statements therein not misleading in the light of the circumstances then
existing and prepare and file with the SEC a supplement or amendment to the
registration statement, prospectus or Issuer Free Writing Prospectus related
thereto so that, as subsequently delivered to the purchasers of the Registrable
Securities, the registration statement, prospectus or Issuer Free Writing
Prospectus related thereto will not contain an untrue statement of material fact
or omit to state any material fact required to be stated in the registration
statement or necessary to make the statements therein not misleading in light of
the circumstances under which they were made; provided, that prior to the filing
of the supplement or amendment the Company will furnish copies of the supplement
or amendment to the Holder, underwriter and counsel to Holder and will not file
the supplement or amendment without prior review of counsel to Holder.

 

(viii)        Inspection of Records.    Make available for inspection by Holder,
any managing underwriter participating in any disposition provided for in the
registration statement, counsel to Holder and any attorney, accountant or other
appraiser retained by any Holder or any managing underwriter (each, an
“Inspector”), all financial records, pertinent corporate documents and
properties of the Company and any of its subsidiaries as may be in existence at
that time as will be reasonably necessary to enable them to exercise their due
diligence responsibility, and cause the Company’s and any subsidiaries’
officers, directors and employees, and the independent certified public
accountants of the Company, to supply all information reasonably requested by
any Inspector in connection with the registration statement.

 

(ix)           Opinion, Comfort Letter and Closing Certificates.    Furnish, as
the request of Holder, on the date that such Registrable Securities are
delivered to the underwriters for sale, (i) an opinion, dated as of such date,
of the counsel representing the Company for the purposes of such registration,
in form and substance as is customarily

 

A-5

--------------------------------------------------------------------------------


 

given to underwriters in an underwritten public offering and reasonably
satisfactory to the Holder, addressed to the underwriters and to the Holder,
(ii) a “comfort” letter dated as of such date, from the independent certified
public accountants of the Company, in form and substance as is customarily given
by independent certified public accountants to underwriters in an underwritten
public offering and reasonably satisfactory to the Holder, addressed to the
underwriters and to the Holder, and (iii) officers’ certificates and such other
customary closing documents.

 

(x)                                   Listing on Securities Exchange.    Use
commercially reasonable efforts to cause all Registrable Securities to be listed
on each securities exchange on which similar securities issued by the Company
are then listed, subject to the satisfaction of the applicable listing
requirements of the exchange.

 

(xi)                                Cooperation.    Reasonably cooperate with
Holder and each underwriter participating in the disposition of any Registrable
Securities and their respective counsel in connection with any filings required
to be made with any securities exchange or automated quotation system.

 

(e)                                  Restrictions on Public Sale by the
Company.    The Company agrees not to effect any public sale or distribution of
any of its securities for its own account (except pursuant to registrations on
Form S-4 or Form S-8 (or any successor form) under the Act) during the ten
(10) days prior to, and during the ninety (90) day period (or such shorter
period as may be permitted by the managing underwriter or underwriters)
beginning on the effective date of any registration statement in which Holder is
participating under Section (b).

 

(f)                                    Furnish Information.    It will be a
condition precedent to the obligations of the Company to take any action
pursuant to Sections (b), (c) or (d) that the Holder will furnish to the Company
such information regarding itself, the Registrable Securities, and the intended
method of disposition of such securities as will be timely to effect the
Registration of its Registrable Securities.

 

(g)                                 Indemnification.    In the event that any
Registrable Securities are included in a registration statement under the
Agreement:

 

(i)                                     By the Company.    To the extent
permitted by law, the Company will indemnify and hold harmless Holder, the
partners, members, officer, directors and employees of Holder, any underwriter
(as determined in the Act) for Holder and each person, if any, who controls
Holder or any such underwriter within the meaning of the Act or the Securities
exchange Act of 1934, as amended (the “Exchange Act”), against any losses,
claims, damages, or liabilities (joint or several) to which they may become
subject under the Act, the Exchange Act or other federal or state law, insofar
as such losses, claims, damages, or liabilities (or actions in respect thereof)
arise out of or are based upon any of the following statements, omissions or
violations (collectively a “Violation”):

 

A-6

--------------------------------------------------------------------------------


 

(A)   any untrue statement or alleged untrue statement of a material fact
contained in such registration statement, including any preliminary prospectus,
final prospectus or Issuer Free Writing Prospectus related thereto, contained
therein or any amendments or supplements, thereto;

 

(B)   the omission or alleged omission to state therein a material fact required
to be stated therein, or necessary to make the statements therein not
misleading; or

 

(C)    any Violation or alleged Violation by the Company of the Act, the
Exchange Act, any state or international securities law or any rule or
regulation promulgated under the Act, the Exchange Act or any state securities
law in connection with the offering covered by such registration statement.

 

The Company will reimburse each such Holder, partner, officer, director,
employee, underwriter or controlling person for any legal expenses reasonably
incurred by them, as incurred in connection with investigating any such loss,
claim, damage, liability or action; provided, however, that the indemnity
agreement contained in this Section (g) will not apply to amounts paid in
settlement of any such loss, claim, damage, liability or action if such
settlement is effected without the consent of the Company, nor will the Company
be liable in any such case for any such loss, claim, damage, liability or action
to the extent that it arises out of or is based upon a Violation which occurs in
reliance upon and in conformity with written information furnished expressly for
use in connection with such registration by such Holder, partner, officer,
director, underwriter or controlling person of Holder.

 

(ii)                                  By Holder.   In connection with any
registration under which Holder intends to make a disposition of Registrable
Securities, to the extent permitted by law, Holder will indemnify and hold
harmless the Company, each of its directors, each of its officers or employees
who have signed the registration statement, each person, if any, who controls
the Company within the meaning of the Act, any underwriter, any person who
controls the Company or any such underwriter within the meaning of the Act or
the Exchange Act, against any losses, claims, damages or liabilities (joint or
several) to which the Company or any such director, officer, employee,
controlling person, or underwriter may become subject to under the Act, the
Exchange Act or federal or state law, insofar as such losses claims damages or
liabilities (or actions in respect thereto) arise out of or are based upon any
Violation, in each case to the extent (and only to the extent) that such
Violation occurs in reliance upon and in conformity with written information
furnished by Holder expressly for use in connection with such registration; and
Holder will reimburse any legal or other expenses reasonably incurred by the
Company or any such director, officer, controlling person, underwriter in
connection with investigating or defending any such loss, claim, damage,
liability or action: provided, however, that the indemnity agreement contained
in this Section (g) will not apply to amounts paid in settlement of any such
loss, claim, damage, liability or action if such settlement is effected without
the consent of the Holder and, provided further, that the

 

A-7

--------------------------------------------------------------------------------


 

liability of Holder in this Section (g) will be limited to the amount of the net
proceeds received by Holder in the offering giving rise to such liability.

 

(iii)                               Notice.    Promptly after receipt by an
indemnified party under this Section (g) of the notice of the commencement of
any action (including any governmental action), such indemnified party will, if
a claim in respect thereof is to be made against any indemnifying party under
this Section (g), deliver to the indemnifying party a written notice of the
commencement thereof and the indemnifying party will have the right to
participate in, and, to the extent the indemnifying party so desires, jointly
with any other indemnifying part similarly noticed, to assume the defense
thereof with counsel mutually satisfactory to the parties; provided, however,
that an indemnified party will have the right to retain its own counsel, with
the fees and expenses to be paid by the indemnifying party, if the
representation of such indemnified party by counsel retained by the indemnifying
party would be inappropriate due to actual or potential conflict of interests
between such indemnified party and any other party represented by such counsel
in such proceeding; provided that there may only be one such counsel retained
for all indemnified parties.  The failure to deliver written notice to the
indemnifying party within a reasonable time of the commencement of any such
action will relieve such indemnifying party of liability to the indemnified
party under this Section (g) to the extent the indemnifying party is prejudiced
as a result thereof, but the omission to do so to deliver written notice to the
Indemnified Party will not relieve it of any liability that it may have to any
other Indemnified Party under this Section (g).

 

(iv)                              Defect Eliminated in Final Prospectus.  The
foregoing indemnity agreements of the Company and Holder are subject to the
condition that, insofar as they relate to any Violation made in a preliminary
prospectus or Issuer Free Writing Prospectus related thereto but eliminated or
remedied in the amended prospectus on file with the SEC at the time the
registration statement in question becomes effective or the amended prospectus
filed with the SEC pursuant to SEC Rule 424(b) (the “Final Prospectus”), such
indemnity agreement will not inure to the benefit of any person if a copy of the
Final Prospectus was timely furnished to the indemnified party and was not
furnished to the person asserting the loss, liability, claim or damage at or
prior to the time such action is required by the Act.

 

(v)                                 Contribution.    In order to provide for
just and equitable contribution to joint liability under the Act in any case in
which either (i) Holder exercising rights under this Agreement, or any
controlling person of any Holder, makes a claim for indemnification pursuant to
this Section (g) but it is judicially determined (by the entry of a final
judgment or decree by a court of competent jurisdiction and the expiration of
time to appeal of the denial of the last right of appeal) that such
indemnification may not be enforced in such case notwithstanding the fact that
this Section (g) provides for indemnification in such case, or (ii) contribution
under the Act may be required on the part of Holder or any such controlling
person in circumstances for which indemnification is provided under this
Section (g); then, and in each such case, the Company and Holder will contribute
to the aggregate losses, claims, damages or liabilities to which they may
subject (after contribution from others) in such proportion as

 

A-8

--------------------------------------------------------------------------------


 

is appropriate to reflect the relative fault of the Company and Holder in
connection with the actions, statements or omissions that resulted in such
losses, claims, damages or liabilities as well as any other relevant equitable
considerations; so that Holder is responsible for the portion represented by the
percentage that the public offering price of its Registrable Securities offered
by and sold under the registration statement bears to the public offering price
of all securities offered by and sold under such registration statement;
provided, however, that, in any such case no person or entity guilty of
fraudulent misrepresentation (within the meaning of Section 11(f) of the Act)
will be entitled to contribution from any person or entity who was not guilty of
such fraudulent misrepresentation.  The relative faults of the Company and
Holder will be determined by reference to, among other things, whether any
action in question, including any untrue or alleged untrue statement of a
material fact or omission or alleged omission to state a material fact, was made
by, or relates to information supplied by, the Company or Holder, and the
Company’s and Holder’s relative intent, knowledge, access to information and
opportunity to correct or prevent that action.

 

(vi)                              Survival.    The obligations of the Company
and Holder under this Section (g) will survive until the second anniversary of
the completion of any offering of Registrable Securities in a registration
statement, regardless of the expiration of any statutes of limitations or
extensions of such statutes.

 

(h)                                 Rule 144; Other Exemptions.   For so long as
the Company will have a class of securities registered under Section 12(b) or
12(g) of the Exchange Act, the Company covenants that it will file, on a timely
basis, any reports required to be filed by it under the Exchange Act and the
rules and regulations adopted by the SEC thereunder and keep all such reports
and public information current to the extent required by Rule 144 under the Act,
and that it will take all further action as Holder may reasonably request
(including providing and keeping current any information necessary to comply
with Rule 144 under the Act and providing any written of counsel to the Company
reasonably requested), all to the extent required from time to time to enable
the Holder to sell Registrable Securities without registration under the Act
within the limitation of the exemptions provided by (a) Rule 144 under the Act,
as the rules may be amended from time to time, or (b) any other rules or
regulations now existing or hereafter adopted by the SEC.  At such time as the
Company will not have a class of securities registered under Section 12(b) or
Section 12(g) of the Exchange Act, the Company covenants that it will furnish or
otherwise make available any information required for the Holder to sell the
Registrable Securities under Rule 144A.  The Company will, upon the request of
any Holder, deliver to the Holder a written certification of a duly authorized
officer as to whether the Company has complied with the requirements.

 

(i) Termination of the Company’s Obligations.    The Company will have no
obligations pursuant to this Exhibit with respect to any Registrable Securities
proposed to be sold by a Holder in a registration pursuant to this Exhibit:
(i) if the Company has already effected two registrations pursuant to this
Exhibit or (ii) if, in the opinion of counsel to the Company, all such
Registrable Securities proposed to be sold by Holder may then be sold under
Rule 144 which written opinion will be addressed and delivered to the Company’s
transfer agent (and a copy of which will be sent to Holder).  Employee may not
assign its rights under this Exhibit to any person other than an affiliate of
Employee.

 

A-9

--------------------------------------------------------------------------------